Citation Nr: 1312139	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  10-03 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an increased rating, in excess of 10 percent, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1956 to April 1958.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

1.  VA audiometric testing performed in September 2009 produced unreliable results on both initial testing and retesting; therefore, the examination is not adequate for rating purposes.

2.  VA audiometric testing performed in December 2009 produced unreliable results on both initial testing and retesting; therefore, the examination is not adequate for rating purposes.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.159, 4.1-4.14, 4.85, 4.86 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

VA has met its duty to notify and assist the Veteran.  In an August 2009 pre-adjudicatory letter, VA informed the Veteran of the evidence necessary to substantiate the claim for an increased rating for bilateral hearing loss, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The August 2009 letter provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  

VA examinations and private audiometric evaluations have been associated with the claims file.  The Veteran was afforded VA examinations in September 2009 and December 2009 to address his hearing disability.  38 C.F.R. § 3.159(c)(4) (2012).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that September 2009 and December 2009 VA audiological examinations included all indicated tests and studies.  While findings from audiometric testing were not reported by either of the VA examiners due to inconsistencies in the Veteran's responses during testing, including during repeat testing, the Board finds that both VA examiners gave adequate reasons and bases for the inability to report the audiometric data.  The Veteran was offered two separate VA examinations, conducted by two separate VA examiners on different days in order to assess the severity of his current hearing loss disability; however, the record indicates that on both examinations, there was no agreement between speech thresholds and pure tone averages on testing, and puretone responses given by the Veteran could not be replicated on repeat testing.  Therefore, the results were found to be unreliable.  Due to the Veteran's poor response reliability during two separate VA audiology examinations, the Board finds that no further action is necessary to meet the requirements of the VCAA. See 38 C.F.R. § 3.655 (2012); Olson v. Principi, 3 Vet. App. 480, 483 (1992) (holding that the duty to assist is not always a one-way street, or a blind alley, and that the veteran must be prepared to cooperate with the VA's efforts to provide an adequate medical examination and submit all the medical evidence supporting his claim.).  

In March 2010 statement, the Veteran's representative requested an independent medical opinion to try and determine the actual severity of the Veteran's hearing loss.  VA examinations in this case did not report audiometric findings for the Veteran as the results were unreliable, and private audiograms of record were not dated within the relevant rating period and were not completed in accordance with 38 C.F.R. § 4.85(a) requirements, and thus may not be considered in evaluating the Veteran's hearing loss.  See 38 C.F.R. § 4.85(a) (stating that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech determination test (Maryland CNC) and a puretone audiometry test).  Absent conflicting audiometric data or findings for which an independent medical opinion may provide clarification, the Board finds no basis for a remand for an independent medical opinion.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The Board finds, additionally, that a new examination is not warranted in this case.  The Veteran has already been afforded two separate VA examinations to evaluate his hearing loss, and the Board finds that due to his own failure to cooperate and provide reliable responses during VA audiometric testing, testing results were not adequate for rating purposes.  See 38 C.F.R. § 3.655; Olson, 3 Vet. App. at 483.  For these reasons, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met, and the claim will, accordingly be decided based on the evidence of record.  38 C.F.R. § 3.159(c)(4).

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2012).  

Disability Rating Law 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board finds that a staged rating is not warranted in this case. 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Rating Schedule provides rating tables for the evaluation of hearing impairment.  Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on a combination of percent speech discrimination and the puretone threshold average (the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four).  38 C.F.R. § 4.85 (2012).  Table VII is used to determine the percentage evaluation by combining the Table VI Roman numeral designations for hearing impairment in each ear.  Id.  

When evaluating service-connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned in audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

38 C.F.R. § 4.86 provides for exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2012).  Each ear is evaluated separately.  Id.  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(b) (2012).  That numeral is then elevated to the next higher Roman numeral.  Id.  Each ear is evaluated separately.  Id.  

Analysis

VA audiometric testing performed in September 2009 produced unreliable results on both initial testing and retesting.  Therefore, the examination was deemed not adequate for rating purposes.  A September 2009 examiner stated that no reliable test results were obtained during testing that day, and Maryland CNC speech recognition scores were too unreliable to score.  The Board finds that the VA examiner gave adequate reasons and bases for the inability to report the audiometric data, stating that there was no agreement between speech thresholds and puretone averages on testing.  Even with reinstruction, no repeatable results were able to be recorded.  

The Veteran was afforded a second VA examination in December 2009.  While this examination was conducted by a different VA examiner, VA audiometric testing still produced unreliable results on both initial testing and retesting.  Therefore, the December 2009 VA examination was deemed not adequate for rating purposes.  The Board finds that the December 2009 VA examiner also gave adequate reasons and bases for the inability to report the audiometric data, citing the Veteran's "poor response reliability" during the audiology examination.  The VA examiner reasoned that pure tone responses were unreliable and could not be replicated, half-word responses were not in agreement with pure tone averages, and speech recognition testing could not be initiated without a reliable speech recognition test baseline.  The VA examiner stated that reinstruction was provided with no change in performance.  The examiner noted that a review of VA medical records failed to reveal any history of cognitive disorders that may interfere with testing results.  Given this information, the VA examiner stated that the examination was not adequate for rating purposes.  

The Board finds that both September 2009 and December 2009 VA examiners made reasonable attempts to obtain adequate testing results by reinstructing the Veteran on the testing procedure and re-testing him.  However, due to the Veteran's poor reporting reliability, and no fault of either VA examiner, adequate testing results were not obtained.  The Board finds it probative that examination results were found to be unreliable during two separate VA examinations provided by two different VA examiners.  The Board finds, therefore, that the unreliable results provided by the Veteran were likely due to a failure to fully cooperate and provide credible responses during the examinations.  

The record contains two separate private audiograms submitted by the Veteran.   An undated audiogram completed by Dr. J.R., a licensed hearing aid dispenser, and a March 2008 audiogram completed by Ear, Nose, and Throat Group of Central New Jersey.  Graphical audiograms are associated with both the undated audiogram, and the audiogram from the Veteran's ENT physician.  The Board may interpret graphical representations of audiometric data and convert it to numerical data in its role as a fact finder as long as the graphical representations are clear.  See Kelly v. Brown, 7 Vet. App. 471(1995); Hall v. Nicholson, 21 Vet. App. 80 (2006) (unpublished) (stating that the U.S. Court of Veterans Claims (Court) held in Kelly that the Court could not interpret graphical data from a hearing evaluation and convert it to numerical data because this involved fact finding, but there was no indication in the Court's decision that the Board is precluded from doing so as a fact finder).  The Board finds, however, that it is not necessary to interpret graphical audiometric data from the private evaluations as they cannot be considered in rating the Veteran's disability.  In that regard, the March 2008 audiogram is dated outside of the relevant rating period, more than one year prior to the Veteran's July 2009 claim for an increased rating.  See Hart, 21 Vet. App. at 505.  The audiogram completed by Dr. J.R. is not dated, and thus, also may not be considered in conjunction with the current claim.  Id.  Moreover, neither of the private audiograms were completed in accordance with 38 C.F.R. § 4.85(a) requirements, as neither of the two examinations included Maryland CNC speech determination testing, and Dr. J.R. is not state-licensed audiologist.  See 38 C.F.R. § 4.85(a).  Thus, the Board finds that the private audiograms are not adequate for rating purposes.

Absent current and valid audiometric data for which a disability rating may be based, the Board finds that an increased rating, in excess of 10 percent, for bilateral hearing loss is not warranted.  The Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Thus, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  Here, neither VA nor private audiological studies of record are adequate for rating purposes; thus, the Board finds that entitlement to increased disability evaluation is not warranted.

The Veteran's representative contends, in a February 2010 statement that consideration of Diagnostic Code 6204 is warranted based on findings of mixed hearing loss, to include lightheadedness and dizziness, on a March 2008 examination by the Veteran's audiologist Dr. J.R.  The Board notes, first that the Veteran's representative has combined findings from two separate audiograms, the undated audiogram completed by Dr. J.R., and a March 2008 audiogram completed by Ear, Nose, and Throat Group of Central New Jersey.  Secondly, Dr. J.R. is not a physician or licensed audiologist, but is shown to be a licensed hearing aid dispenser, and he did not make note of any symptoms of dizziness or lightheadedness in his report.  These two symptoms were noted in the remarks section of a March 2008 ENT report, but were not stated to be a symptom of current bilateral hearing loss.  The Board notes, again, that the March 2008 ENT report is dated outside of the current rating period.  Finally, the Veteran is not service-connected for a peripheral vestibular disorder (Diagnostic Code 6204) and Board finds that the evidence of record does not show that the Veteran has symptoms of vestibular disequilibrium related to his service-connected hearing loss.  For these reasons, the Board finds that the consideration of a rating under Diagnostic Code 6204 is not warranted. 

The Board finds that a preponderance of the evidence is against the Veteran's claim for an increased rating for bilateral hearing loss and the claim is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's hearing loss disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Board finds that the VA examinations of record are inadequate for rating purposes, due to the Veteran's failure provide reliable test results on examination, and not based any exceptional disability picture presented by the Veteran.  The schedular rating criteria specifically provides for disability ratings based on audiometric evaluations, to include speech discrimination testing, and such data is necessary in order to evaluate hearing impairment.  In this case, the Board finds that hearing loss symptoms and associated difficulty with speech discrimination are contemplated by the schedular rating criteria generally, and the Veteran's failure to cooperate during examination does not render the schedular criteria inadequate.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155 (2012).  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2012).  In this case, the Board finds that the Veteran has not provided evidence showing that exceptional factors exist to render the rating criteria inadequate.  In the absence of exceptional factors associated with the Veteran's hearing loss disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating, in excess of 10 percent, for bilateral hearing loss is denied.





____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


